Citation Nr: 1760235	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-25 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel
INTRODUCTION

The Veteran had active duty for training in the United States Air Force from April 1964 to September 1964, and thereafter unverified active duty for training or inactive duty training in the Alabama Air National Guard until February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing at the Montgomery RO in May 2014.  A transcript of the hearing has been associated with the claims file.

The Veteran also testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2017.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014)).


FINDINGS OF FACT

1.  The competent, credible and probative lay and medical evidence is in relative equipoise as to whether bilateral sensorineural hearing loss was incurred in service

2.  The competent, credible and probative lay and medical evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset during service.






CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, bilateral sensorineural hearing loss was incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2017).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the fully favorable decision as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Service Connection

The Veteran participated in a metal processing specialist course while in active service with the United States Air Force.  The Veteran contends that he sustained bilateral sensorineural hearing loss and tinnitus due to the noises of welding, grinding, and hammering on aircraft parts during active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303 (2017). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Under 38 U.S.C. § 1154(b), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for certain chronic disabilities, such as sensorineural bilateral hearing loss (an organic disease of the nervous system), incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2014); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2014);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. 
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Id. 

Evidence

A review of the Veteran's STRs reveals that his bilateral hearing was tested in 1964 (upon induction), December 1966 and September 1969.  His December 1966 audiogram results showed no bilateral hearing abnormalities.  Both examinations showed puretone averages of 15 decibels at all tested frequencies including at 6000 Hz.  The results of his September 1969 audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
5
10
15
20
25

In addition, puretone thresholds were measured as 60 decibels at 6000 Hz bilaterally.  The Veteran checked a box for a history of ear, nose and throat trouble but explained that it was associated with tonsillitis.  Otherwise, the Veteran's STRs are silent as to complaints of bilateral hearing complaints or treatment.

In August 2010, the Veteran submitted a letter, in which he described his constant exposure to loud noises during active service.  Specifically, he identified the noises of welding, grinding, hammering and cutting, which he associated with his duties as a metals processing specialist.  He also appended a 2010 audiogram and opinion from Dr. K., a private clinician.  The audiogram showed puretone thresholds at 40 decibels and higher at frequencies of 2000 Hz and higher.  The Veteran stated that Dr. K. found that the Veteran's audiological examination indicated that his "hearing loss and tinnitus  . . . [were] aggravated or caused by exposure to aircraft metal processing and responsible for a significant portion of [his] tinnitus and hearing loss which occurred during military service."  Dr. K. noted that the Veteran spent 6 years in the military.  During this time, he further reported that the Veteran was around jets.  The Veteran, according to Dr. K., worked as a visual inspector after he completed military service.  Dr. K. provided an impression of "fairly classic noise induced pattern," noting a precipitous drop above 2000 Hertz and 4000 Hertz, which are the frequencies most damaged by noise exposure.  Dr. K. opined that the most noise exposure occurred when the Veteran was in service and "is probably responsible for a significant portion of his loss."

In October 2010, Ms. T., who did not identify herself as the Veteran's spouse, submitted a lay statement.  She wrote that she noticed that the Veteran began to have a hearing impairment in the late 1960s and early 1970s, adding that he was unable to hear certain sounds and asked people to repeat themselves.  She further stated: "In my opinion, [the Veteran's] hearing loss had to be caused from the noisy environment [to which] he was exposed while in the military."

In November 2010, Mr. M. submitted a statement.  He wrote that he knew the Veteran before he worked in metal processing, welding, and grinding in service.  Moreover, he stated that he visited the Veteran at his military "work station" in the 1960s and that it was a very loud place.  Since that visit, Mr. M. noticed marked changes in the Veteran's hearing ability, adding that he had to repeat himself.  Mr. M. wrote that the Veteran did not have hearing problems prior to service.

The same month, the Veteran submitted a statement.  In pertinent part, he repeated both his earlier account of noise exposure while in active service and Dr. K.'s evaluation.

A review of the Veteran's treatment records from the Tuskegee, Alabama Veterans Affairs Medical Center (VAMC) reveals that he was afforded an audiogram in May 2011.  The results of this audiogram were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
85
LEFT
20
20
35
55
90

The audiologist opined that he had not reviewed the Veteran's claims file.  As to "speculation" between the Veteran's current hearing loss, tinnitus and service, the audiologist reported that the Veteran's only active duty was for training.  The audiologist noted that he could not give an opinion regarding hearing beyond speculation without access to audiograms just before and soon after the Veteran's training.  As to tinnitus, the examiner opined that without an historical medical report from the 1960s and 1970s, when the Veteran reported bouts of tinnitus, an opinion could not be provided without resorting to speculation.  The audiologist provided a diagnosis according to VA regulations, opining that pure tone thresholds for test frequencies of 500 to 4000 Hz revealed a normal to severe sensorineural hearing loss bilaterally.  

In July 2011, the audiologist noted a review of the claims file and provided a supplemental opinion.  Upon review of STRs, the audiologist opined that the three audiograms from active training service, as noted above, indicated that the Veteran's hearing was within normal limits throughout the ratable frequency range at the time of the last audiogram.  The audiologist underscored that there were no audiological examinations for many years following the Veteran's active service.  Not until 2010 did an audiological examination report high frequency hearing loss.

As to the relationship between the Veteran's military noise exposure and any current hearing loss, the audiologist opined that given that the Veteran's bilateral hearing was within normal limits throughout the ratable frequency range at the time of his last audiogram in service, and given the lack of any frequency specific testing from the year after service indicating that bilateral hearing loss had manifested to a compensable degree of severity by that time, it can be stated that the Veteran's current bilateral hearing loss is less likely as not due to noise exposure in active service.

As to tinnitus, the audiologist noted that the Veteran stated during the May 2011 VA audiology examination that he experienced constant bilateral tinnitus, which he had first noticed 42 years earlier.  Furthermore, given the episodic nature of the Veteran's military duties on active duty for training and inactive duty training vice full time active duty, an opinion could not be offered as to tinnitus without resorting to mere speculation.

In September 2011, the Veteran underwent an audiological evaluation at Auburn University Speech and Hearing Clinic (ASHC).  The examining audiologist noted that that Veteran reported that he served in the Air Force for 6 years, from 1964 to 1970. Moreover, the Veteran stated that he worked 8 hours a day in an airplane hangar, welding, grinding, and heat treating stainless steel, adding that he was in this environment every day of his Air Force career.  The Veteran did not recall wearing any hearing protection throughout his Air Force Career.  Among the Veteran's complaints were: constant ringing in his ears which kept him awake at night since discharge from service and difficulty hearing in most listening situations.  The Veteran claimed that he worked as a surveyor and bookkeeper in a non-noisy environment for 7 years after service, followed by work as a utility inspector until retirement in 2002.

The audiologist's audiogram results yielded:




HERTZ



500
1000
2000
3000
4000
RIGHT
22
20
30
40
44
LEFT
17
25
20
39
48

and at 6000HZ, 38 decibels on the right and 48 decibels on the left.  The audiologist provided Maryland CNC speech recognition results of 78 percent for the right ear and 68 percent for the left ear.

The audiologist opined that the only history of noise exposure that the Veteran reported occurred during his service from 1966 to 1969.  Based upon this representation by the Veteran, the audiologist reported that no other factors would predispose him to hearing loss.  Again, based upon the Veteran's representation, the audiologist opined that a significant amount of hearing loss was more likely than not caused by, was a result of, or was worsened by service-based noise exposure.  The examiner also noted that the Veteran reported intermittent tinnitus which began 42 years earlier.  She noted that the Veteran stated that tinnitus caused noticeable reduction in his quality of life because of the stress that it caused.

At the May 2014 RO hearing, the Veteran recapitulated all of his earlier contentions.  He testified that he performed metal processing duties in the National Guard for a total of 17 months including his initial training followed by two weeks of active duty for training each year and two to four days of inactive duty training per month.  Moreover, the Veteran testified that he was found to have hearing loss in a September 1969 National Guard examination.  He testified that he first developed tinnitus 42 years earlier while serving in the National Guard. 

In August 2017, the Veteran resubmitted two pages from the September 2011 audiological examination, discussed above.  He highlighted sections of a sentence in which he claimed that his intermittent tinnitus, whose inception occurred 42 years earlier, caused "some disruption of certain aspects of his life that are more than "trivial."

At the August 2017 videoconference hearing, the Veteran testified in response to the undersigned VLJ's question about his duties during his weekend or summer time training,  Specifically, the Veteran testified that his duties during the posed periods probably caused his hearing loss.  He stated that he worked with a grinder on cone sections of jet engines, noting that "those things seemed to make more noise because of the design. . . [He] could tell when [he] did the grinding [his] ears would ring."  The Veteran also testified that he did not consult with doctors about his ear ringing while he was in active in the military; however, opined that his September 1969 audiogram showed he had hearing loss.

Analysis: Bilateral Sensorineural Hearing Loss

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that there is a relative equal balance of evidence for and against causation of hearing loss by National Guard noise exposure, and thus service connection for the Veteran's bilateral sensorineural hearing loss is warranted.

First, the competent evidence of record establishes that the Veteran experiences bilateral hearing loss during the period of the appeal that meets the VA criteria for disability. 

As noted above, a Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection (nexus) between his service and the disability.  See Shedden, supra.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions as well as the lay assertions of Ms. T. and Mr. M.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause of bilateral sensorineural hearing loss, is beyond the scope of lay observation. See id.  Thus, a determination as to the etiology of the Veteran's bilateral sensorineural hearing loss is not susceptible of lay opinion and requires specialized training.  See Jandreau supra (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  The Board notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's, Ms. T.'s, and Mr. M.'s lay assertions are competent to report on their observations of the onset of hearing difficulties but do not constitute competent evidence concerning the etiology of the Veteran's bilateral sensorineural hearing loss arising from noise exposure.  See 38 C.F.R. § 3.159(a)(1) (2017) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."). Nevertheless, Ms. T credibly reported observing the Veteran's subjective hearing difficulties in the 1960 which was during his National Guard service.  

The Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 7 Vet. App. 467 (1993).

The Board places some probative weight on the competent, expert opinion of the VA audiologist in July 2011 but considers that it is based substantially on the absence of service treatment records showing a significant, permanent threshold shift at the time of separation from service.  A medical examiner cannot rely on the absence of corroborating medical records to conclude that there is no relationship between the current disability and military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The July 2011 VA audiologist found that noise exposure was not the cause of the Veteran's hearing loss because the "ratable" frequencies measured in service were normal.  However, the Veteran's testing in 1969 did show a significant threshold shift at 6000 Hz from 15 to 60 decibels suggesting some hearing acuity loss, even though not at frequencies considered by VA for determination of a current disability.  The audiologist did recognize that the Veteran performed his military noise-related duties only episodically during National Guard training as opposed to the Veteran's report of 8 hours per day, every day for six years.  Moreover, there is no evidence of record which indicates that the Veteran's bilateral sensorineural hearing loss manifested to a compensable degree within one year of separation from service.  

On the other hand, the opinions from private medical practitioners in 2010 (Dr. K.) and 2011 (AUSC) also warrant some probative weight.  These audiologists considered the Veteran's noise exposure to be as he reported: in the Air Force for 6 years, welding, grinding, and heat treating stainless steel-8 hours a day during every day of his Air Force career - which was not entirely accurate as it was greater than the episodic exposure consistent with National Guard duty.  Nevertheless, these opinion providers found that the nature of the hearing loss was typical of noise induced damage and accepted the Veteran's credible reports of no other significant sources of noise exposure after service.  Moreover, the 1969 audiogram during this service did show increased puretone thresholds at 6000 Hz that, although not the frequencies used to determine a current disability, did provide some indication of degraded hearing acuity.  

Therefore, resolving all doubt in favor of the Veteran and finding a relative equal balance of evidence for and against the claim, service connection for bilateral hearing loss is granted. See 38 U.S.C. § 5.107(b) (2014);  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis: Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's tinnitus is warranted.

As noted above, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2014); 38 C.F.R. § 3.303(a) (2017); Jandreau, supra; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the Board notes that both the May 2011 VA audiologist and July 2011 VA audiologist were unable to provide etiological opinions as to the Veteran's tinnitus.  Thus, the most probative evidence of record is the Veteran's self-reported history as to the onset of his tinnitus, and he is competent and credible to report when he first noticed ringing in his ears.  Here, he Board notes that the Veteran's report of the onset has not waivered throughout the period on appeal.  

At the very least, the evidence of record is in relative equipoise as to the onset of the Veteran's tinnitus.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's tinnitus is linked to service. The Veteran is therefore entitled to the benefit of the doubt. 
See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017).  Accordingly, service connection is warranted for tinnitus.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted

Entitlement to service connection for tinnitus is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


